Order entered March 24, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-00040-CV

                          IN THE INTEREST OF M.A.M., A CHILD

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-03-14732-T

                                         ORDER
       We GRANT appellant’s motion for leave to supplement brief and ORDER the brief be

filed no later than April 2, 2015. No further briefing by either party will be allowed unless

requested by the Court.


                                                    /s/   DOUGLAS S. LANG
                                                          PRESIDING JUSTICE